Citation Nr: 1402867	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  06-11 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.  

2.  Entitlement to an evaluation for major depression in excess of 50 percent prior to May 3, 2012, and in excess of 70 percent from May 3, 2012.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from November 1990 to April 1998. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied an evaluation in excess of 30 percent for major depression.  It is also on appeal from an April 2009 rating decision from the RO in Waco, Texas, that held that new and material evidence had not been received to reopen a claim for service connection for diabetes mellitus.  

During the pendency of the appeal, an August 2012 rating decision assigned a 50 percent evaluation for major depression, effective May 3, 2012.  The Board remanded the issues on appeal in April 2013.  An October 2013 rating decision assigned a 50 percent evaluation prior to May 3, 2012, and a 70 percent evaluation from May 3, 2012.  

In an October 2013 supplemental statement of the case (SSOC), the Appeals Management Center (AMC) reopened the Veteran's claim for service connection for diabetes mellitus on the merits, and denied it on the merits.  Irrespective of that action, the Board must adjudicate the new and material issue to determine the Board's jurisdiction to reach the underlying claim and to adjudicate it de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO in Waco has jurisdiction of the Veteran's claims file.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

A preliminary review of the record indicates that these claims require additional development.  

In June 2013, the Veteran submitted a properly completed VA Form 21-22a assigning Sean Kendall as her attorney.  Nevertheless, the AMC thereafter sent notice of the October 2013 rating decision and the October 2013 SSOC to the Veteran's prior service organization.  Thus, the Veteran's representative has not received relevant communications sent from VA to the Veteran relative to this appeal.  Accordingly, due process requires that the Veteran's representative be informed of the proceedings that have transpired.  The representative must also be afforded the opportunity to review the Veteran's claims folder, and to present additional argument, prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran's attorney a copy of all communications from VA to the Veteran regarding the claims on appeal dated since June 24, 2013.  The Veteran's attorney must be afforded the opportunity to review the Veteran's claims folder, and to provide additional evidence and/or argument, if so desired.

The document copies provided to the Veteran's representative should include the notice of the October 2013 rating decision and the October 2013 SSOC.  

2.  If additional evidence and/or argument is received into the record, VBA should then readjudicate the Veteran's claims.  If either benefit sought on appeal remains denied, the Veteran and her representative should be provided an SSOC and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


